Citation Nr: 1034569	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  98-08 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for costochondritis.


REPRESENTATION

Appellant represented by:	Thomas DeBerry, Esquire


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty for nearly twenty years, from 
September 1978 to June 1995.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia. 

In October 2007 and March 2009 the Board remanded this claim for 
additional development.  That development having been completed, 
the claim has been returned to the Board and is now ready for 
appellate disposition.



FINDINGS OF FACT

1.  Since July 14, 2009, the Veteran's costochondritis has been 
productive of a moderate degree of functional loss due to pain.

2.  Prior to July 14, 2009, the Veteran's costochondritis could 
not be described as moderate.



CONCLUSIONS OF LAW

1.  Since July 14, 2009, the criteria for a 10 percent disability 
rating, but no higher, for the Veteran's costochondritis, 
involving muscle group II, have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); Diagnostic Code 5399-5302 (2009); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  Prior to July 14, 2009, the criteria for a compensable rating 
for costochondritis, involving muscle group II, were not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.73, 
Diagnostic Code 5399-5302 (prior to and since July 3, 1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  The 
assignment of a particular diagnostic code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate for 
application in the Veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

At the outset, the Board observes that the Veteran expressed his 
disagreement with the January 1996 decision granting him service 
connection for his costochondritis.  As such, the Veteran has 
appealed the initial evaluation assigned and the severity of his 
disability is to be considered during the entire period from the 
initial assignment of the disability rating to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's costochondritis has been rated as noncompensably 
disabling under Diagnostic Code 5302, a muscle code that applies 
to the extrinsic muscles of the shoulder girdle, including the 
pectoralis major II (costosternal), latissimus dorsi and teres 
major, pectoralis minor, and rhomboid.  38 C.F.R. § 4.73, 
Diagnostic Code 5302 (2009).  Under this code, a "moderate" 
muscle injury is required to warrant a compensable rating of 20 
percent.  The Board notes that on July 3, 1997, during the 
pendency of this appeal, diagnostic code series 5300 was revised.  
Under the prior version of the ratings a "moderate" muscle 
injury was also required to warrant a compensable rating of 20 
percent but, as described below, "moderate" was defined 
slightly differently.

Under the old version of the rating criteria, a "moderate" 
muscle injury was defined as follows: Type of injury: Through and 
through or deep penetrating wounds of relatively short track by 
single bullet or small shell or shrapnel fragment are to be 
considered as of at least moderate degree. Absence of explosive 
effect of high velocity missile and of residuals of debridement 
or of prolonged infection; History and complaint: Service 
department record or other sufficient evidence of hospitalization 
in service for treatment of wound. Record in the file of 
consistent complaint on record from first examination forward, of 
one or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by injured muscles; 
Objective findings: Entrance and (if present) exit scars linear 
or relatively small and so situated as to indicate relatively 
short track of missile through muscle tissue; signs of moderate 
loss of deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative tests. 
(In such tests the rule that with strong efforts, antagonistic 
muscles relax is to be applied to insure validity of tests).  
38 C.F.R. § 4.56(b) (prior to July 3, 1997).

Under the current version of the regulations, a "moderate" 
muscle injury is defined as follows: (i) Type of injury: Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; (ii) History and complaint: 
Service department record or other evidence of in-service 
treatment for the wound. Record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the particular 
functions controlled by the injured muscles; (iii) Objective 
findings: Entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue. Some 
loss of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side. 38 C.F.R. § 4.56(d)(2) (2009).

The evidence here does not support a finding of a "moderate" 
muscle by application of either the current or prior version of 
the rating schedule.  In July 2009 a VA examination was conducted 
for this disability.  The examiner found there was objective 
evidence of chest wall pain on palpation, which was treatable 
with over-the-counter medications.  The Veteran did not complete 
the sternum x-rays ordered.  On VA examination in July 1997, an 
examination of the Veteran's chest was essentially normal.  The 
examiner found normal inspiration and expiration, a normal chest 
shape, and an absence of rales, rhonchi, or wheezing.  The 
Veteran denied having any problems with his ribs.  VA and private 
treatment records dated from throughout the course of this appeal 
demonstrate similar findings.  For example, in a VA treatment 
record from September 2008 the Veteran denied chest pain.  Chest 
pain and other chest problems such as reduced exercise tolerance, 
irregular heart beats, rapid heart rate, dyspnea on exertion, 
edema, and palpations were also denied in private treatment 
records of June 2006, May 2006, and January 2006.  A private 
treatment record of December 2005 documented normal ribs on 
inspection, and palpation without tenderness.  

The Veteran's service treatment records do not document the type 
of injury contemplated by a "moderate" muscle injury, under 
either version of the code.  Post-service medical evidence is 
devoid of documentation of one or more of the cardinal symptoms 
of muscle wounds, no scars have been documented in association 
with this disability, and there have been no signs of loss of 
deep fascia or muscle substance or impairment of muscle tonus, 
loss of power, lowered threshold of fatigue, or definite weakness 
or fatigue.  The Board has reviewed the Veteran's January 2006 
and August 1998 hearing testimony and this evidence too cannot 
support a higher rating under the assigned diagnostic code.  The 
Board has additionally considered the application of the 
diagnostic codes pertaining to the shoulder and arm to determine 
if a higher rating may be warranted under another code, but finds 
none are raised by the medical evidence.  The Board has carefully 
reviewed the record for symptomatology contemplated by other 
diagnostic codes, but finds the medical record devoid of this 
evidence. 

The Board has additionally considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant contends his 
disability is essentially manifested by pain.  Prior to the most 
recent VA examination of July 14, 2009, no functional impairment 
due to pain, weakness, fatigue, or incoordination was documented.  
As described above, chest wall pain was repeatedly denied 
throughout the medical evidence.  The Board fully acknowledges 
that prior to July 14, 2009, the record contains evidence of 
general fatigue, achiness, and weakness, but at no time were 
these symptoms attributed to the Veteran's costochondritis nor 
were they ever noted to be concentrated in the Veteran's chest.  
Prior to this examination, the evidence simply did not show that 
this disability can be characterized as a "moderate" muscle 
injury under either version of the rating schedule.  The Board 
cannot find that an initial compensable evaluation is warranted 
under either the former or present version of the rating code for 
this time.  

However, resolving all reasonable doubt in the Veteran's favor, 
the Board finds that since July 14, 2009 a rating of 10 percent, 
but no higher, for the Veteran's costochondritis based on the 
functional impairment attributable to pain caused by the 
disability is allowable.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  On VA 
examination, the examiner found objective evidence of pain 
associated with this disability, evidenced by wincing and 
grimacing.  The Veteran reported that on bad days, he is 
functionally impaired and sleeps a lot due to the pain.  As such, 
the assignment of an increased rating of 10 percent is allowable 
since July 14, 2009.  A rating in excess of this, however, is not 
warranted.  Higher ratings require evidence of a "moderately 
severe" or "severe" muscle injury under both versions of the 
code.  Pain was literally the only symptom objectively found to 
be associated with the Veteran's costochondritis at the 
examination.  As noted above, the Veteran did not complete the 
sternum x-rays ordered by the examiner.  The July 2009 
examination report is completely devoid of any other evidence of 
muscle impairment and as such, there is no basis on which to 
assign a higher rating.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in July 2004, July 
2008, and May 2009 provided the Veteran with an explanation of 
the type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  The 
letter of July 2008 and a separate letter of May 2006 further 
provided the appellant with information concerning the evaluation 
and effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has no outstanding duty to inform the 
Veteran that any additional information or evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to submit 
evidence, and his claim was subsequently readjudicated.  He has 
not claimed any prejudice as a result of the timing of the 
letters, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran communicated on 
multiple occasions with VA, without informing it of pertinent 
evidence.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA notices.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand for 
further notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained.  He has had two hearings, 
one before the RO and one before the Board.  He has been afforded 
VA examinations for his disability.  The Board does not have 
notice of any additional relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  


ORDER

Since July 14, 2009, entitlement to an initial disability rating 
of 10 percent, but no higher, for the Veteran's costochondritis 
is granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.  Prior to July 14, 
2009, an initial compensable disability rating for the Veteran's 
costochondritis is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


